Enloe, J.
— The appellant is, and was in November, 1920, the duly elected, qualified and acting trustee of Greene township, Jay county, Indiana. At and prior to the time of the general election held in that month, he resided in the north precinct of said township, and by virtue of his official position, acted as inspector of election in his precinct, at said election, as provided for by §6884 Burns 1914, Acts 1897 p. 199. Thereafter he duly filed in the office of the auditor of said county his claim for such services, in the sum of $12, being the amount of compensation provided for by §6881j Burns’ Supp. 1921, Acts 1920 (Spec. Ses.) p. 45. The appellee rejected said claim and the matter was taken to the circuit • court where a trial was had, upon an agreed statement of the facts, resulting in a finding and judgment against the appellant, from which this appeal is prosecuted.
The sole and only question presented for our determination is — as stated by counsel for appellant— whether a township trustee who acts as inspector on an election board, in the precinct where he resides, is entitled to the compensation therefor, specified in said act of 1920, supra.
It has been the law for many years that a township trustee, by virtue of his office, should act as inspector for the precinct in which he resided, at elections. Prior to the enactment of the law placing all township trustees upon a salary basis (Acts 1917 p. 602, §9589g et seq. Burns’ Supp. 1921) such trustees were paid a per diem for the time spent by them in the discharge of their official duties. Under the provisions of the act *208creating a township advisory board, Acts 1911 p. 355, §4, §9593 Burns 1914, the trustee was required to attend the meetings of such board, and said section further provided: “he shall present a detailed and itemized statement in writing of his estimated expenditures * * *, specifying * * * the number of days deemed necessary for the discharge of the duties of his office, and the days of the week or month when they can be most advantageously performed, * * By §10, Acts 1899 p. 150, §9600 Burns 1914, it was provided that: “the number of days service for which the trustee is allowed shall be fixed and allowed by the advisory board at their annual meeting, and this shall constitute the entire compensation of such trustee for all the duties of his office.”
It is a matter of common knowledge that the advisory board would usually fix the number of days for which the trustee should receive compensation at the maximum, excluding Sundays only. To remedy this condition the act of 1917 was passed, (Acts 1917 p. 602, §9589 et seq. Burns’ Supp. 1921) which placed all such trustees upon a salary basis, and §1 of that act provides that: “The township officers herein named shall receive for their services the compensation provided in this act and they shall receive no other compensation whatever.” (Our italics.) The legislature must be presumed to have had in mind, when they passed this law, all the duties enjoined by law upon a township trustee. They made no change in these duties. They knew that a township trustee was required by law to act as inspector at elections, but they made no exception in his favor as to the pay he should receive in connection with that matter. His salary as fixed, was an annual salary, covered all his time and he would necessarily therefore receive pay as trustee, for the time spent as inspector. He was only *209entitled to one pay. See Board, etc. v. Bromley (1886), 108 Ind. 158, 8 N. E. 923.
The judgment is affirmed.
Dausman, C. J., dissents.